*518Opinion by
Olives, C. J.
In accordance with stipulation of counsel that the merchandise consists of parts of photo enlargers; that said enlargers were held dutiable at 15 percent under paragraph 1551, as modified, as photographic cameras in Manca, Inc. v. United States (38 Cust. Ct. 271, C. D. 1874); and that, in accordance with said decision, parts for enlargers are properly dutiable as parts of photographic cameras under paragraph 1551, the claim of the plaintiff at 20 percent was sustained.